COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
VERN BAUER AND JOELLA                                              No. 08-15-00292-CV
JACOBSON,                                        §
                                                                      Appeal from the
                        APPELLANTS,              §
                                                                    17th District Court
V.                                               §
                                                                 of Tarrant County, Texas
FOREST RIVER, INC.,                              §
                                                                   (TC#017-273447-14 )
                            APPELLEE.            §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution, in accordance with the opinion of this Court. We therefore

dismiss the appeal. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF OCTOBER, 2015.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez and Hughes, JJ.